Exhibit 10.2

 

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS NOTE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES
LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED
(I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL
(WHICH OUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY ACCEPTABLE FORM,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 

 

 

Principal Amount: $35,000

 

Date: November 3, 2020

 

 

PROMISSORY NOTE

 

Verde Bio Holdings, Inc., (hereinafter called the “Company”), hereby promises to
pay to the order of GHS Investments, LLC, a Nevada Limited Liability Company, or
its registered assigns (the “Holder”) the sum of $35,000 on the "Maturity Date",
as defined below, together with any interest as set forth herein, and to pay
interest on the unpaid principal balance hereof at the rate of ten percent (10%)
(the “Interest Rate”) per annum from the date hereof (the “Issue Date”) until
the same becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise.

 

This Note is being issued with a ten percent (10%) issuance discount and with
$2,000 being withheld by the Holder to offset transaction costs. The Maturity
Date shall be nine (9) calendar months from the date the Purchase Price is
received by the Company in accordance with the Securities Purchase Agreement of
even date.

 

This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Following any Event of Default, all amounts owing pursuant to
this Note shall bear interest at the lower of (a) the rate of twenty percent
(20%) per annum from the due date thereof until the same is paid or (b) the
maximum rate allowed by law (“Default Interest”). Interest shall be computed on
the basis of a 365-day year and the actual number of days elapsed. All payments
due hereunder (to the extent not converted into common stock) shall be made in
lawful money of the United States of America.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



All payments shall be made at such address as the Holder shall hereafter give to
the Company by written notice made in accordance with the provisions of this
Note. Whenever any amount expressed to be due by the terms of this Note is due
on any day which is not a business day, the same shall instead be due on the
next succeeding day which is a business day and, in the case of any interest
payment date which is not the date on which this Note is paid in full, the
extension of the due date thereof shall not be taken into account for purposes
of determining the amount of interest due on such date. As used in this Note,
the term “business day” shall mean any day other than a Saturday, Sunday or a
day on which commercial banks in the city of New York, New York are authorized
or required by law or executive order to remain closed. Each capitalized term
used herein, and not otherwise defined, shall have the meaning ascribed thereto
in the supporting documents of same date (attached hereto).

 

This Note is free from all taxes, liens, claims and encumbrances with respect to
the issue thereof and shall not be subject to preemptive rights or other similar
rights of shareholders of the Company and will not impose personal liability
upon the holder thereof.

 

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

 

1.1Conversion Right. The Holder shall have the right at any time following
 execution of this Note, to convert all or any part of the outstanding and
unpaid principal amount of this Note into fully paid and non-assessable shares
of Common Stock, as such Common Stock exists on the Issue Date, or any shares of
capital stock or other securities of the Company into which such Common Stock
shall hereafter be changed or reclassified at the conversion price (the
“Conversion Price”) determined as provided herein (a “Conversion”); provided,
however, that in no event shall the Holder be entitled to convert any portion of
this Note in excess of that portion of this Note upon conversion of which the
sum of (1) the number of shares of Common Stock beneficially owned by the Holder
and its affiliates (other than shares of Common Stock which may be deemed
beneficially owned through the ownership of the unconverted portion of the Notes
or the unexercised or unconverted portion of any other security of the Company
subject to a limitation on conversion or exercise analogous to the limitations
contained herein) and (2) the number of shares of Common Stock issuable upon the
conversion of the portion of this Note with respect to which the determination
of this proviso is being made, would result in beneficial ownership by the
Holder and its affiliates of more than 4.99% of the outstanding shares of Common
Stock. For purposes of the proviso to the immediately preceding sentence,
beneficial ownership shall be determined in accordance with Section 13(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and
Regulations 13D-G thereunder. The number of shares of Common Stock to be issued
upon each conversion of this Note shall be determined by dividing the Conversion
Amount (as defined below) by the applicable Conversion Price then in effect on
the date specified in the notice of conversion, (the “Notice of Conversion”),
delivered to the Company by the Holder in accordance with the Sections below;
provided that the Notice of Conversion is submitted by facsimile or e-mail (or
by other means resulting in, or reasonably expected to result in, notice) to the
Company before 6:00 p.m., New York, New York time on such conversion date (the
“Conversion Date”).  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



The number of shares of Common Stock to be issued upon each conversion of this
Note shall be determined by dividing the Conversion Amount (as defined below) by
the applicable Conversion Price then in effect on the date specified in the
notice of conversion, (the “Notice of Conversion”), delivered to the Company by
the Holder in accordance with the Sections below.

 

The term “Conversion Amount” means, with respect to any conversion of this Note,
the sum of (1) the principal amount of this Note to be converted in such
conversion plus (2) at the Company’s option, accrued and unpaid interest, if
any, on such principal amount at the interest rates provided in this Note to the
Conversion Date, plus (3) at the Company’s option, Default Interest, if any, on
the amounts referred to in the immediately preceding clauses (1) and/or (2) plus
(4) at the Holder’s option, any amounts owed to the Holder.

 

1.2Conversion Price. Subject to the adjustments described herein, and provided
that no Event of Default (as defined below) has occurred, the Conversion Price
shall equal to $ 0.0118, which equals 60% multiplied by the lowest Traded Price
for the Common Stock on the Trading Day preceding the execution of the Note.(the
“Fixed Conversion Price”) (subject to equitable adjustments for stock splits,
stock dividends or rights offerings by the Borrower relating to the Borrower’s
securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar
events). Notwithstanding anything herein to the contrary, upon delivery by the
Holder to the Borrower of a Default Notice setting forth the Event of Default
under the Note, the Fixed Conversion Price shall be extinguished and of no
further force or effect and the Variable Conversion Price (as defined below)
shall immediately and irrevocably be effective. The “Variable Conversion Price”
shall mean 65% multiplied by the Market Price (as defined herein) (representing
a discount rate of 35%) (the Variable Conversion Price or the Fixed Conversion
Price, as applicable the “Conversion Price”). “Market Price” means the lowest
Traded Price for the Common Stock during the twenty (20) Trading Day period
ending on the latest complete Trading Day prior to the Conversion Date.  

 

To the extent the Conversion Price of the Borrower’s Common Stock closes below
the par value per share, the Borrower will take all steps necessary to solicit
the consent of the stockholders to reduce the par value to the lowest value
possible under law. The Borrower agrees to honor all conversions submitted
pending this adjustment. If the shares of the Borrower’s Common Stock have not
been delivered within three (3) business days to the Holder, the Notice of
Conversion may be rescinded. If the Trading Price cannot be calculated for such
security on such date in the manner provided above, the Trading Price shall be
the fair market value as mutually determined by the Borrower and the holders of
a majority in interest of the Notes being converted for which the calculation of
the Trading Price is required in order to determine the Conversion Price of such
Notes. “Trading Day” shall mean any day on which the Common Stock is tradable
for any period on the OTCQB or on the principal securities exchange or other
securities market on which the Common Stock is then being traded. If at any time
the Conversion Price as determined hereunder for any conversion would be less
than the par value of the Common Stock, then at the sole discretion of the
Holder, the Conversion Price hereunder may equal such par value for such
conversion and the Conversion Amount for such conversion may be increased to
include Additional Principal, where “Additional Principal” means such additional
amount to be added to the Conversion Amount to the extent necessary to cause the
number of conversion shares issuable

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



upon such conversion to equal the same number of conversion shares as would have
been issued had the Conversion Price not been adjusted by the Holder to the par
value price.

 

1.3Authorized Shares.   The Company covenants that during the period the
conversion right exists the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares, free from preemptive
rights, to provide for the issuance of Common Stock upon the full conversion of
this Note. The Company is required at all times to have authorized and reserved
three times the number of shares that is actually issuable upon full conversion
of the Note (based on the Conversion Price of the Notes in effect from time to
time)(the “Reserved Amount”). The Reserved Amount shall be increased from time
to time in accordance with the Company’s obligations. 

 

The Company represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Company shall issue
any securities or make any change to its capital structure which would change
the number of shares of Common Stock into which the Notes shall be convertible
at the then current Conversion Price, the Company shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares
of Common Stock authorized and reserved, free from preemptive rights, for
conversion of the outstanding Notes.

 

The Company (i) acknowledges that it will irrevocably instruct its transfer
agent to issue certificates for the Common Stock issuable upon conversion of
this Note, and (ii) agrees that its issuance of this Note shall constitute full
authority to its officers and agents who are charged with the duty of executing
stock certificates to execute and issue the necessary certificates for shares of
Common Stock in accordance with the terms and conditions of this Note.

 

If, at any time the Company does not maintain the Reserved Amount it will be
considered an Event of Default as defined in this Note.

 

(b)Pro Rata Conversion; Disputes. In the event of a dispute as to the number of
shares of Common Stock issuable to the Holder in connection with a conversion of
this Note, the Borrower shall issue to the Holder the number of shares of Common
Stock not in dispute and resolve such dispute. 

 

1.4Method of Conversion. 

 

(a)Mechanics of Conversion. This Note may be converted by the Holder, in whole
or in part, at any time following execution by submitting to the Company a
Notice of Conversion (by facsimile, e-mail or other reasonable means of
communication dispatched on the Conversion Date prior to 6:00 p.m., New York,
New York time). 

 

(b)Surrender of Note Upon Conversion. Notwithstanding anything to the contrary
set forth herein, upon conversion of this Note in accordance with the terms
hereof, the Holder shall not be required to physically surrender this Note to
the Company unless the entire unpaid principal amount of this Note is so
converted. The Holder and the  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



Company shall maintain records showing the principal amount so converted and the
dates of such conversions or shall use such other method, reasonably
satisfactory to the Holder and the Company, so as not to require physical
surrender of this Note upon each such conversion. In the event of any dispute or
discrepancy, such records of the Holder shall, prima facie, be controlling and
determinative in the absence of manifest error. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion of a portion of this Note, the unpaid
and unconverted principal amount of this Note represented by this Note may be
less than the amount stated on the face hereof.

 

(c)Payment of Taxes. The Company shall not be required to pay any tax which may
be payable in respect of any transfer involved in the issue and delivery of
shares of Common Stock or other securities or property on conversion of this
Note in a name other than that of the Holder (or in street name), and the
Company shall not be required to issue or deliver any such shares or other
securities or property unless and until the person or persons (other than the
Holder or the custodian in whose street name such shares are to be held for the
Holder’s account) requesting the issuance thereof shall have paid to the Company
the amount of any such tax or shall have established to the satisfaction of the
Company that such tax has been paid. 

 

(d)Delivery of Common Stock Upon Conversion.   Upon receipt by the Company from
the Holder of a facsimile transmission or e-mail (or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion
as provided in this Section, the Company shall issue and deliver or cause to be
issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within three (3) business days after
such receipt (the “Deadline”) (and, solely in the case of conversion of the
entire unpaid principal amount hereof, surrender of this Note) in accordance
with the terms hereof and the Purchase Agreement. 

 

Within Five (5) business days of having received common stock pursuant to a
Notice of Conversion and prior to having traded any shares from that specific
conversion, Holder may elect to rescind the Notice of Conversion and return the
shares, at Holder's expense, to the Company's Transfer Agent. In the event of
such rescission, the principal amount outstanding under this Note shall be
adjusted to include the Conversion Amount which was deducted from the Note as
part of the rescinded Notice of Conversion.  

 

(e)Obligation of Company to Deliver Common Stock. Upon receipt by the Company of
a Notice of Conversion, the Holder shall be deemed to be the holder of record of
the Common Stock issuable upon such conversion, the outstanding principal amount
and the amount of accrued and unpaid interest on this Note shall be reduced to
reflect such conversion, and, unless the Company defaults on its obligations
under this Article I, all rights with respect to the portion of this Note being
so converted shall forthwith terminate except the right to receive the Common
Stock or other securities, cash or other assets, as herein provided, on such
conversion. If the Holder shall have given a Notice of Conversion as provided
herein, the Company’s obligation to issue and deliver the certificates for
Common Stock shall  be absolute and unconditional, irrespective of the absence
of any action by the Holder to enforce the same, any waiver or consent with
respect to any provision thereof, the recovery of any judgment  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



against any person or any action to enforce the same, any failure or delay in
the enforcement of any other obligation of the Company to the holder of record,
or any  setoff, counterclaim, recoupment, limitation or termination, or any
breach or alleged breach by the Holder of any obligation to the Company, and
irrespective of any other circumstance which might otherwise limit such
obligation of the Company to the Holder in connection with such conversion. The
Conversion Date specified in the Notice of Conversion shall be the Conversion
Date so long as the Notice of Conversion is received by the Company before 6:00
p.m., New York, New York time, on such date.

 

(f)Delivery of Common Stock by Electronic Transfer.In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion,
provided the Company is participating in the Depository Trust Company (“DTC”)
Fast Automated Securities Transfer (“FAST”) program, upon request of the Holder
and its compliance with the provisions contained in Section 1.1 and in this
Section 1.4, the Company shall use its best efforts to cause its transfer agent
to electronically transmit the Common Stock issuable upon conversion to the
Holder by crediting the account of Holder’s Broker with DTC through its Deposit
Withdrawal Agent Commission (“DWAC”) system. 

 

(g)Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages
and/or equitable relief, the parties agree that if delivery of the Common Stock
issuable upon conversion of this Note is not delivered by the Deadline the
Company shall pay to the Holder $100 per day in cash, for each day beyond the
Deadline that the Company fails to deliver such Common Stock. Such cash amount
shall be paid to Holder by the fifth day of the month following the month in
which it has accrued or, at the option of the Holder (by written notice to the
Company by the first day of the month following the month in which it has
accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such
additional principal amount shall be convertible into Common  Stock in
 accordance with the terms of this Note. The Company agrees that the right to
convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if
not impossible to qualify. 

 

Accordingly the parties acknowledge that the liquidated damages provision
contained in this Section are justified.  Any delay or failure of performance by
the Company hereunder shall be excused if and to the extent caused by Force
Majeure. For purposes of this agreement,  Force Majeure shall mean a cause or
event that is not reasonably foreseeable and not caused by the Company,
including acts of God, fires, floods, explosions, riots wars, hurricanes, etc.  

 

1.5Concerning  the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless (i) such shares are sold
pursuant to an effective registration statement under the Act or (ii) the
Company or its transfer agent shall have been furnished with an opinion of
counsel (which opinion shall be in form, substance and scope customary for
opinions of counsel in comparable transactions) to the effect that the shares to
be sold or transferred may be sold or transferred pursuant to an exemption from
such registration or (iii) such shares are sold or transferred pursuant to Rule
144 under the Act (or  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



a successor rule) (“Rule 144”) or (iv) such shares are transferred to an
“affiliate” (as defined in Rule 144) of the Company who agrees to sell or
otherwise transfer the shares only in accordance with this Section 1.5 and who
is an Accredited Investor. Except as otherwise provided herein (and subject to
the removal provisions set forth below), until such time as the shares of Common
Stock issuable upon conversion of this Note have been registered under the Act
or otherwise may be sold pursuant to Rule 144 without any restriction as to the
number of securities as of a particular date that can then be immediately sold,
each certificate for shares of Common Stock issuable upon conversion of this
Note that has not been so included in an effective registration statement or
that has not been sold pursuant to an effective registration statement or an
exemption that permits removal of the legend, shall bear a legend substantially
in the following form, as appropriate:

 

“NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE EXERCISABLE HAVE BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A GENERALLY
ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS
SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE
FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

 

The legend set forth above shall be removed and the Company shall issue to the
Holder a new certificate therefore free of any transfer legend if (i) the
Company or its transfer agent shall have received an opinion of counsel, in
form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that a public sale or transfer of such Common Stock
may be made without registration under the Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected or (ii) in the case of
the Common Stock ssuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement
filed under the Act or otherwise may be sold pursuant to Rule 144 without any
restriction as to the number of securities as of a particular date that can then
be immediately sold. In  the event  that  the Company does  not  accept  the
opinion  of counsel provided by the Holder with respect to the transfer of
Securities pursuant to an exemption from registration, such as Rule 144 or
Regulation S, at the Deadline, it will be considered an Event of Default
pursuant to this note if the Company, if the Company does not provide a suitable
opinion within two (2) business days.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

1.6Effect of Certain Events. 

 

(a)Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the
Company, the effectuation by the Company of a transaction or series of related
transactions in which more than 50% of the voting power of the Company is
disposed of, or the consolidation, merger or other business combination of the
Company with or into any other Person (as defined below) or Persons when the
Company is not the survivor shall either: (i) be deemed to be an Event of
Default (as defined in Article III) pursuant to which the Company shall be
required to pay to the Holder upon the consummation of and as a condition to
such transaction an amount equal to the Default Amount (as defined in Article
III) or (ii) be treated pursuant to Section 1.6(b) hereof. “Person” shall mean
any individual, corporation, limited liability company, partnership,
association, trust or other entity or organization. 

 

(b) Adjustment Due to Merger, Consolidation, Etc.If, at any time when this Note
is issued and outstanding and prior to conversion of all of the Notes, there
shall be any merger, consolidation, exchange of shares, recapitalization,
reorganization, or other similar event, as a result of which shares of Common
Stock of the Company shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Company or
another entity, or in case of any sale or conveyance of all or substantially all
of the assets of the Company other than in connection with a plan of complete
liquidation of the Company, then the Holder of this Note shall thereafter have
the right to receive upon conversion of this Note, upon the basis and upon the
terms and conditions specified herein and in lieu of the shares  of  Common
 Stock  immediately  theretofore  issuable  upon  conversion,  such  stock,
securities or assets which the Holder would have been entitled to receive in
such transaction had this Note been converted in full  immediately prior to such
transaction (without regard to any limitations on conversion set forth herein),
and in any such case appropriate provisions shall be made with respect to the
rights and interests of the Holder of this Note to the end that the provisions
hereof (including, without limitation, provisions for adjustment of the
Conversion Price and of the number of shares issuable upon conversion of the
Note) shall thereafter be applicable, as nearly as may be practicable in
relation to any securities or assets thereafter deliverable upon the conversion
hereof. The Company shall not affect any transaction described in this Section
1.6(b) unless (a) it first gives, to the extent practicable, thirty (30) days
prior written notice (but in any event at least fifteen (15) days prior written
notice) of the record date of the special meeting of shareholders to approve, or
if there is no such record date, the consummation of, such merger,
consolidation, exchange of shares, recapitalization, reorganization or other
similar event or sale of assets (during which time the Holder shall be entitled
to convert this Note) and (b) the resulting successor or acquiring entity (if
not the Company) assumes by written instrument the obligations of this Section
1.6(b). The above provisions shall similarly apply to successive consolidations,
mergers, sales, transfers or share exchanges. 

 

(c) Adjustment Due to Distribution.  If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a dividend, stock repurchase, by way of return of capital or
otherwise (including any dividend or distribution to the Company’s shareholders
in  cash or shares (or rights to acquire shares) of capital

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



stock of a subsidiary (i.e., a spin-off)) (a “Distribution”),  then the Holder
of this Note shall be entitled, upon any conversion of this Note after the date
of record for  determining shareholders entitled to such Distribution, to
receive the amount of such assets which would have been  payable to the Holder
with respect to the shares of Common Stock issuable upon such conversion had
such Holder been the holder of such shares of Common Stock on the record date
for the determination of shareholders entitled to such Distribution.

 

(d)Adjustment Due to Dilutive Issuance. If, at any time when any Notes issued
under the Securities Purchase Agreement of even date herewith are issued and
outstanding, the Company issues or sells, or in accordance with this Section
1.6(d) hereof is deemed to have issued or sold, any shares of Common Stock in
connection with a financing transaction based on a price formula (the
“Alternative Price Formula”) that is more favorable to the investor in such
financing transaction than the formula for calculating the Conversion Price in
effect on the date of such issuance (or deemed issuance) of such shares of
Common Stock (a “Dilutive Issuance”), then immediately upon the Dilutive
Issuance, the formula for the Conversion Price will be adjusted to match the
Alternative Price Formula.  If it is unclear whether the Alternative Price
Formula is better or worse, then Holder, in its sole discretion, may elect at
the time of such issuance whether to switch to the Alternative Variable Price
Formula or not. 

 

(e)Purchase Rights.   If, at any time when any Notes are issued and outstanding,
the Company issues any convertible securities or rights to purchase stock,
warrants, securities or other property (the “Purchase Rights”) pro rata to the
record holders of any class of Common Stock, then the Holder of this Note will
be entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which such Holder could have acquired if such Holder
had held the number of shares of Common Stock acquirable upon complete
conversion of this Note (without regard to any limitations on conversion
contained herein) immediately before the date on which a record is taken for the
grant, issuance or sale of such Purchase Rights or, if no such record is taken,
the date as of which the record holders of Common Stock are to be determined for
the grant, issue or sale of such Purchase Rights. 

 

(f)Notice of Adjustments. Upon the occurrence of each adjustment or readjustment
of the Conversion Price as a result of the events described in this Section 1.6,
the Company, at its expense, shall promptly compute such adjustment or
readjustment and prepare and furnish to the Holder of a certificate setting
forth such adjustment or readjustment and showing in detail the facts upon which
such adjustment or readjustment is based. The Company shall, upon the written
request at any time of the Holder, furnish to such Holder a like certificate
setting forth (i) such adjustment or readjustment, (ii) the Conversion Price at
the time in effect and (iii) the number of shares of Common Stock and the
amount, if any, of other securities or property which at the time would be
received upon conversion of the Note. 

 

1.7Security  As Security for the Company's obligations contained herein and in
all Notes issued by the Company to the Holder, following any Event of Default
which remains uncured for one hundred twenty (120) calendar days, the Holder
shall be granted an unconditional first priority interest in and to, any and all
property of the Company and its subsidiaries, of any kind or description,
tangible or intangible, whether now existing or hereafter arising or acquired
until the balance of all Notes has been reduced to $0. "Any  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



and all property," as described herein shall be inclusive of, but not limited
to, assets reported by the Company on its SEC filings, cash, inventory, accounts
receivable, intellectual property rights, equipment and or property. The
Investor is authorized to make all filings the Investor, in its discretion,
deems necessary to evidence its security interests.

 

1.8Status as Shareholder. Upon submission of a Notice of Conversion by a Holder,
(i) the shares covered thereby (other than the shares, if any, which cannot be
issued because their issuance would exceed such Holder’s allocated portion of
the Reserved Amount or Maximum Share Amount) shall be deemed converted into
shares of Common Stock and (ii) the Holder’s rights as a Holder of such
converted portion of this Note shall cease and terminate, excepting only the
right to receive certificates for such shares of Common Stock and to any
remedies provided herein or otherwise available at law or in equity to such
Holder because of a failure by the Company to comply with the terms of this
Note. Notwithstanding the foregoing, if a Holder has not received certificates
for all shares of Common Stock prior to the tenth (10th) business day after the
expiration of the Deadline with respect to a conversion of any portion of this
Note for any reason, then (unless the Holder otherwise elects to retain its
status as a holder of Common Stock by so notifying the Company) the Holder shall
regain the rights of a Holder of this Note with respect to such unconverted
portions of this Note and the Company shall, as soon as practicable, return such
unconverted Note to the Holder or, if the Note has not been surrendered, adjust
its records to reflect that such portion of this Note has not been converted. In
all cases, the Holder shall retain all of its rights and remedies (including,
without limitation, (i) the right to receive Conversion Default Payments
pursuant to Section 1.3 to the extent required thereby for such Conversion
Default and any subsequent Conversion Default and (ii) the right to have the
Conversion Price with respect to subsequent conversions determined in accordance
with Section 1.3) for the Company’s failure to convert this Note. 

 

1.9Prepayment.  Maker may prepay this Note upon 3 business days written notice.
and in accordance with the following schedule: If within 60 calendar days from
the execution of this Note, 110% of all outstanding principal and interest due
on each outstanding Note in one payment; On or after 60 calendar days from the
execution of the Note and within 120 days from execution, 120% of all
outstanding principal and interest due on each outstanding Note in one payment.
Between 121 and 180 days from the date of execution, the Note may be prepaid for
125% of all outstanding amounts due on each outstanding Note in one payment  

 

Any notice of prepayment hereunder (an “Optional Prepayment Notice”) shall be
delivered to the Holder of the Note at its registered addresses and shall state:
(1) that the Borrower is exercising its right to prepay the Note, and (2) the
date of prepayment which shall be not more than three (3) Trading Days from the
date of the Optional Prepayment Notice.  On the date fixed for prepayment (the
“Optional Prepayment Date”), the Borrower shall make payment of the applicable
prepayment amount to or upon the order of the Holder as specified by the Holder
in writing to the Borrower at least one (1) business day prior to the Optional
Prepayment Date.  If the Borrower delivers an Optional Prepayment Notice and
fails to pay the applicable prepayment amount due to the Holder of the Note
within two (2) business days following the Optional Prepayment Date, the
Borrower shall forever forfeit its right to prepay the Note pursuant to this
Section 1.9.

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



ARTICLE II. CERTAIN COVENANTS

 

2.1Distributions on Capital Stock. So long as the Company shall have any
obligation under this Note, the Company shall not without the Holder’s written
consent (a) pay, declare or set apart for such payment, any dividend or other
distribution (whether in cash, property or other securities) on shares of
capital stock other than dividends on shares of Common Stock solely in the form
of additional shares of Common Stock or (b) directly or indirectly or through
any subsidiary make any other payment or distribution in respect of its capital
stock except for distributions pursuant to any shareholders’ rights plan which
is approved by a majority of the Company’s disinterested directors. 

 

2.2Restriction on Stock Repurchases. So long as the Company shall have any
obligation under this Note, the Company shall not without the Holder’s written
consent redeem, repurchase or otherwise acquire (whether for cash or in exchange
for property or other securities or otherwise) in any one transaction or series
of related transactions any shares of capital stock of the Company or any
warrants, rights or options to purchase or acquire any such shares. 

 

 

2.3Borrowings. So long as the Issuer shall have any obligation under this Note,
the Issuer shall not, without providing the Holder with written notice, create,
incur, assume guarantee, endorse, contingently agree to purchase or otherwise
become liable upon the obligation of any person, firm, partnership, joint
venture or corporation, except by the endorsement of negotiable instruments for
deposit or collection, or suffer to exist any liability for borrowed money,
except (a) borrowings in existence or committed on the date hereof and of which
the Issuer has informed Holder in writing prior to the date hereof, (b)
indebtedness to trade creditors, service providers or financial institutions
incurred in the ordinary course of business or (c) borrowings, the proceeds of
which shall be used to repay this Note. 

 

 

2.4Sale of Assets. So long as the Company shall have any obligation under this
Note, the Company shall not, without the Holder’s written consent, sell, lease
or otherwise dispose of any significant portion of its assets outside the
ordinary course of business.  Any consent to the disposition of any assets may
be conditioned on a specified use of the proceeds of disposition. 

 

2.5Advances and Loans. So long as the Company shall have any obligation under
this Note, the Company shall not, without the Holder’s written consent, lend
money, give credit or make advances to any person, firm, joint venture or
corporation, including, without limitation, officers, directors, employees,
subsidiaries and affiliates of the Company, except loans, credits or advances
(a) in existence or committed on the date hereof and which the Company has
informed Holder in writing prior to the date hereof, (b) made in the ordinary
course of business or (c) not in excess of $50,000 or (d) made as part of a
strategic acquisition or investment. 

 

2.6Section 3(a)(9) or 3(a)(10) Transaction. So long as this Note is outstanding,
the Borrower shall not, without the prior written consent of the Holder, enter
into any transaction  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



or arrangement structured in accordance with, based upon, or related or pursuant
to, in whole or in part, either Section 3(a)(9) of the Securities Act (a
“3(a)(9) Transaction”) or Section 3(a)(l0) of the Securities Act (a “3(a)(l0)
Transaction”). In the event that the Borrower does enter into, or makes any
issuance of Common Stock related to a 3(a)(9) Transaction or a 3(a)(l0)
Transaction while this Note is outstanding, a liquidated damages charge of 25%
of the outstanding principal balance of this Note, but not less than Fifteen
Thousand Dollars $15,000, will be assessed and will become immediately due and
payable to the Holder at its election in the form of cash payment or addition to
the balance of this Note.

 

2.7Preservation of Existence, etc. The Borrower shall maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, its existence, rights
and privileges, and become or remain, and cause each of its Subsidiaries (other
than dormant Subsidiaries that have no or minimum assets) to become or remain,
duly qualified and in good standing in each jurisdiction in which the character
of the properties owned or leased by it or in which the transaction of its
business makes such qualification necessary. 

 

2.8Non-circumvention. The Borrower hereby covenants and agrees that the Borrower
will not, by amendment of its Certificate or Articles of Incorporation or
Bylaws, or through any reorganization, transfer of assets, consolidation,
merger, scheme of arrangement, dissolution, issue or sale of securities, or any
other voluntary action, avoid or seek to avoid the observance or performance of
any of the terms of this Note, and will at all times in good faith carry out all
the provisions of this Note and take all action as may be required to protect
the rights of the Holder. 

 

2.9 Repayment from Proceeds. While any portion of this Note is outstanding, if
the Borrower receives cash proceeds from any source or series of related or
unrelated sources, including but not limited to, from payments from customers,
the issuance of equity or debt, the conversion of outstanding warrants of the
Borrower, the issuance of securities pursuant to an equity line of credit of the
Borrower or the sale of assets, the Borrower shall, within one (1) business day
of Borrower’s receipt of such proceeds, inform the Holder of such receipt,
following which the Holder shall have the right in its sole discretion to
require the Borrower to immediately apply all or any portion of such proceeds to
repay all or any portion of the outstanding amounts owed under this Note.
 Failure of the Borrower to comply with this provision shall constitute an Event
of Default.  In the event that such proceeds are received by the Holder prior to
the Maturity Date, the required prepayment shall be subject to the terms of
Section 1.9 herein. 

 

 

ARTICLE III. EVENTS OF DEFAULT

 

If any of the following events of default (each, an “Event of Default”) shall
occur:

 

3.1Failure to Pay Principal or Interest. The Company fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity, upon
acceleration or otherwise. 

 

3.2Conversion and the Shares.  The Company fails to issue shares of Common Stock
to the Holder (or announces or threatens in writing that it will not honor its  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Company directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion. It
is an obligation of the Company to remain current in its obligations to its
transfer agent. It shall be an event of default of this Note, if a conversion of
this Note is delayed, hindered or frustrated due to a balance owed by the
Company to its transfer agent. If at the option of the Holder, the Holder
advances any funds to the Company’s transfer agent in order to process a
conversion, such advanced funds shall be paid by the Company to the Holder
within forty eight (48) hours of a demand from the Holder.

 

3.3Breach of Covenants.   The Company breaches any covenant or other term or
condition contained in this Note and any collateral documents including but not
limited to the Purchase Agreement. 

 

3.4Breach of Representations and Warranties.  Any representation or warranty of
the Company made herein or in any agreement, statement or certificate given in
writing pursuant hereto or in connection herewith (including, without
limitation, the Purchase Agreement), shall be false or misleading in any
material respect when made and the breach of which has (or with the passage of
time will have) a material adverse effect on the rights of the Holder with
respect to this Note or the Purchase Agreement. 

 

3.5Receiver or Trustee. The Company or any subsidiary of the Company shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for it or for a substantial part of its
property or business, or such a receiver or trustee shall otherwise be
appointed. 

 

3.6Judgments. Any money judgment, writ or similar process shall be entered or
filed against the Company or any subsidiary of the Company or any of its
property or other assets for more than $50,000, and shall remain unvacated,
unbonded or unstayed for a period of twenty (20) days unless otherwise consented
to by the Holder, which consent will not be unreasonably withheld. 

 

3.7Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings
or other proceedings, voluntary or involuntary, for relief under any bankruptcy
law  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



or any law for the relief of debtors shall be instituted by or against the
Company or any subsidiary of the Company.

 

3.8Delisting of Common Stock / Bid Price. The Company shall fail, within 80 days
of the execution of this Note, to maintain in good standing the listing of the
Common Stock on the OTC Markets or an equivalent replacement exchange, the
Nasdaq National Market, the Nasdaq SmallCap Market or the New York Stock
Exchange or if the Company's shall lose the "bid" price for its common stock on
any given trading day.  

 

3.9Failure to Comply with the Exchange Act. The Company shall fail, within 80
days of the execution of this Note, to timely comply with the reporting
requirements of the Exchange Act; and/or the Company shall cease to be subject
to the reporting requirements of the Exchange Act. 

 

3.10Liquidation. Any dissolution, liquidation, or winding up of Company or any
substantial portion of its business. 

 

3.11Cessation of Operations. Any cessation of operations by Company or Company
admits it is otherwise generally unable to pay its debts as such debts become
due, provided, however, that any disclosure of the Company’s ability to continue
as a “going concern” shall not be an admission that the Company cannot pay its
debts as they become due. 

 

3.12Maintenance of Assets. The failure by Company to maintain any material
intellectual property rights, personal, real property or other assets which are
necessary to conduct its business (whether now or in the future). 

 

3.13Financial Statement Restatement. The restatement of any financial statements
filed by the Company with the SEC for any date or period from two years prior to
the Issue Date of this Note and until this Note is no longer outstanding, if the
result of such restatement would, by comparison to the original financial
statement, ave constituted a material adverse effect on the rights of the Holder
with respect to this Note or supporting documents.  

 

3.14Reverse Splits. The Company effectuates a reverse split of its Common Stock
without prior written notice to the Holder. 

 

3.15Replacement of Transfer Agent. In the event that the Company proposes to
replace its transfer agent, the Company fails to provide, prior to the effective
date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to the Purchase Agreement
(including but not limited to the provision to irrevocably reserve shares of
Common Stock in the Reserved Amount) signed by the successor transfer agent to
Company and the Company. 

 

3.16Cross-Default. Notwithstanding anything to the contrary contained in this
Note or the other related or companion documents, a breach or default by the
Company of any covenant or other term or condition contained in any of the Other
Agreements, after the passage of all applicable notice and cure or grace
periods, shall, at the option of the Holder,  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



be considered a default under this Note and the Other Agreements, in which event
the Holder shall be entitled (but in no event required) to apply all rights and
remedies of the Holder under the terms of this Note and the Other Agreements by
reason of a default under said Other Agreement or hereunder. “Other Agreements”
means, collectively, all agreements and instruments between, among or by: (1)
the Company, and, or for the benefit of, (2) the Holder and any affiliate of the
Holder, including, without limitation, promissory notes; provided, however, the
term “Other Agreements” shall not include the related or companion documents to
this Note. Each of the loan transactions will be cross-defaulted with each other
loan transaction and with all other existing and future debt of Company.

 

Upon the occurrence and during the continuation of any Event of Default
specified in Section 3.1 (solely with respect to failure to pay the principal
hereof or interest thereon when due at the Maturity Date), the Note shall become
immediately due and payable and the Company shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Sum
(as defined herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY
EVENT OF DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE
AND PAYABLE AND THE COMPANY SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note upon a Trading Market Prepayment Event pursuant to Section 1.7 or upon
acceleration), 3.3, 3.4, 3.6, 3.8, 3.9, 3.11, 3.12, 3.13, 3.14, and/or 3.15
exercisable through the delivery of written notice to the Company by such
Holders (the “Default Notice”), and upon the occurrence of an Event of Default
specified the remaining sections of Articles III, the Note shall become
immediately due and payable and the Company shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to 150% times the sum
of (w) the then outstanding principal amount of this Note plus (x) accrued and
unpaid interest on the unpaid principal amount of this Note to the date of
payment (the “Mandatory Prepayment Date”) plus (y) Default Interest, if any, on
the amounts referred to in clauses (w) and/or (x) plus (z) any amounts owed to
the Holder pursuant to Sections 1.3 and 1.4(g) hereof (the then outstanding
principal amount of this Note to the date of payment plus the amounts referred
to in clauses (x), (y) and (z) shall collectively be known as the “Default Sum”)
.

 

If the Company fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Company remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Company, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Company equal to the Default
Amount divided by the Conversion Price then in effect.

 

ARTICLE IV. MISCELLANEOUS

 

4.1Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privileges. All rights and  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



remedies existing hereunder are cumulative to, and not exclusive of, any rights
or remedies otherwise available.

 

4.2Notices.   All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day duringnormal business hours where such notice is to be received) or
(b) on the second business day following the date of mailing by express courier
service, fully  prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur. The addresses for such communications
shall be: 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

 

If to the Company, to:

 

Verde Bio Holdings, Inc.

5 Cowboys Way, Suite 300

Frisco, Texas 75034

 

If to the Holder:

 

GHS Investments, LLC.

420 Jericho Turnpike

Suite 102

Jericho, NY 11753

 

4.3Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Company and the Holder. The term “Note” and
all reference thereto, as used throughout this instrument, shall mean this
instrument (and the other Notes issued pursuant to the Purchase Agreement) as
originally executed, or if later amended or supplemented, then as so amended or
supplemented. 

 

4.4Assignability. This Note shall be binding upon the Company and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors
and assigns. Notwithstanding anything in this Note to the contrary, this Note
may be pledged as collateral in connection with a bona fide margin account or
other lending arrangement. 

 

4.5Cost of Collection.  If default is made in the payment of this Note, the
Company shall pay the Holder hereof costs of collection, including reasonable
attorneys’ fees. 

4.6Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of Nevada without regard to principles of conflicts
of laws. Any action brought by either party against the other concerning the
transactions contemplated by this Note shall be brought only in the state or
federal courts located in the County, City and State of New York. The parties to
this Note hereby irrevocably waive any objection to jurisdiction and venue of
any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Company and
Holder waive trial by jury. The prevailing party shall be entitled to recover
from the other party its reasonable attorney's fees and costs. In the event that
any provision of this Note or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.  Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement or any other Transaction Document by mailing a
copy thereof via registered or certified mail or overnight delivery (with  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law.

 

4.7Certain Amounts.  Whenever pursuant to this Note the Company is required to
pay an amount in excess of the outstanding principal amount (or the portion
thereof required to be paid at that time) plus accrued and unpaid interest plus
Default Interest on such interest, the Company and the Holder agree that the
actual damages to the Holder from the receipt of cash payment on this Note may
be difficult to determine and the amount to be so paid by the Company represents
stipulated damages and not a penalty and is intended to compensate the Holder in
part for loss of the opportunity to convert this Note and to earn a return from
the sale of shares of Common Stock acquired upon conversion of this Note at a
price in excess of the price paid for such shares pursuant to this Note. The
Company and the Holder hereby agree that such amount of stipulated damages is
not plainly disproportionate to the possible loss to the Holder from the receipt
of a cash payment without the opportunity to convert this Note into shares of
Common Stock. 

 

4.8Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Securities Purchase Agreement and
supporting documents .  

 

4.9Notice of Corporate Events.  Except as otherwise provided below, the Holder
of this Note shall have no rights as a Holder of Common Stock unless and only to
the extent that it converts this Note into Common Stock. The Company shall
provide the Holder with prior notification of any meeting of the Company’s
shareholders (and copies of proxy materials and other information sent to
shareholders).  In the event of any taking by the Company of a record of its
shareholders for the purpose of determining shareholders who are entitled to
receive payment of any dividend or other distribution, any right to subscribe
for, purchase or otherwise acquire (including by way of merger, consolidation,
reclassification or recapitalization) any share of any class or any other
securities or property, or to receive any other right, or for the purpose of
determining shareholders who are entitled to vote in connection with any
proposed sale, lease or conveyance of all or substantially all of the assets of
the Company or any proposed liquidation, dissolution or winding up of the
Company, the Company shall mail a notice to the Holder, at least twenty (20)
days prior to the record date specified therein (or thirty (30) days prior to
the consummation of the transaction or event, whichever is earlier), of the date
on which any such record is to be taken for the purpose of such dividend,
distribution, right or other event, and a brief statement regarding the amount
and character of such dividend, distribution, right or other event to the extent
known at such time. The Company shall make a public announcement of any event
requiring notification to the Holder hereunder substantially simultaneously with
the notification to the Holder in accordance with the terms of this Section
4.9. 

 

4.10Remedies.  The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and
purpose of the transaction contemplated hereby. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Note will be inadequate and agrees, in  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



the event of a breach or threatened breach by the Company of the provisions of
this Note, that the Holder shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Note and to enforce specifically the terms and provisions
thereof, without the necessity of showing economic loss and without any bond or
other security being required.

 

 

 

 

 

 

 

SIGNATURE PAGE TO FOLLOW

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

 

IN WITNESS WHEREOF, Company has caused this Note to be signed in its name by its
duly authorized officer:

 

 

VERDE BIO HOLDINGS, INC.

 

 

 

By:

 

 

 

Print:

 

 

 

Title/Date:

--------------------------------------------------------------------------------